Method and Apparatus for Pulse Gas Delivery with Concentration Measurement

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/18/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8 - 11, 13, 17, 20 and 24 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (Pulse Gas Delivery Mass Flow Controllers For TSV, 2016; “Ding”), in view of Chen (US 20050095859; “Chen”).

Regarding claim 1, Ding discloses a pulse gas control system (ABSTRACT, “MKS pulse gas delivery mass flow controllers”), the system comprising: a gas measurement system configured to measure a mole amount of a process gas (p. 2, col. 2, ¶ 1, examiner notes Ding’s Pulse MFC monitors and controls the mole amount of gas during delivery, the examiner construes Ding’s MFC that monitors the mole amount of gas as evidence of Ding’s gas measurement system); and a pulse gas delivery system (p. 2, col. 2, ¶ 1, “pulse gas generators”) including a sensor to sense flow of the gas mixture (p. 2, col. 2, ¶ 1, Ding’s gas flow rate is measured by the flow sensor inside the Pulse MFC) and a control valve (p. 1, col. 2, ¶ 3, examiner notes both conventional and pulse MFCs regulate gas flow using valves) to regulate flow of the gas mixture to a flow setpoint during a pulse duration period (p. 2, col. 2, ¶ 1, Ding’s “Pulse MFC uses this feedback information to adjust the flow output during the delivery such that the total mole amount of gas in a pulse will meet the mole amount setpoint”), the pulse gas delivery system receiving the measured mole amount of the process gas in the gas mixture (p. 2, col. 2, ¶ 1, examiner construes Ding’s Pulse MFC using feedback of monitored gas as evidence of receiving  measured mole amounts), measured by the gas measurement system (see previous comment), and adjusting the flow setpoint, during the pulse duration period (p. 3, col. 1, ¶ 1, Ding’s “Pulse MFC will determine and adjust flow set point during the pulse gas delivery period with the precise gas mole amount”), based on a changed measured mole amount during the pulse duration period to control an amount of gas mixture delivered in a pulse of gas flow (see previous comment regarding regulating flow to a flow setpoint), based on the measured mole amount of the process gas, to control a mole amount of the process gas delivered to a process chamber during the pulse duration period (see previous comment regarding adjusting flow setpoint during the pulse).
Ding fails to disclose a gas concentration measurement system measures concentration of process gas in a gas mixture to control the amount of gas mixture delivered in a pulse.
Chen teaches, in figures 1 and 3-4, a gas concentration measurement system (130, 140) configured to measure a concentration ((130) ¶ 0029, examiner notes Chen’s sensor measures the concentration of the precursor gas) of a process gas (131) in a gas mixture (132), the pulse gas delivery system (120, 130, 140, 155) receiving the measured concentration of the process gas in the gas mixture (¶ 0037, Chen’s controller reads the concentration of precursor in the process gas), measured by the gas concentration measurement system (130, 140) and based on the measured concentration during the pulse duration period to control an amount of gas mixture delivered (¶ 0054, Chen controls the length of a pulse based on an amount measured by the gas concentration sensor to provide an adequate amount of gas) in a pulse of gas flow (¶ 0052, Chen’s PLC “pulses process gas 132 into a flow of carrier gas”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s scheme of measuring concentration of a constituent gas flowing through a pulse MFC as a variable used in the control of Ding’s pulse MFC to control a mole amount of gas delivered. Doing increases versatility and ease of use of the system by integrating tolerance of varying concentrations of input gasses.

Regarding claim 4, Ding and Chen fail to disclose the pulse gas delivery system sets an initial target flow setpoint of the gas mixture in inverse proportion to the received concentration of the process gas.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an initial target flow setpoint of the gas mixture in inverse proportion to the received concentration of the process gas, since discovering the optimum value of a result effective variable involves only routine skill in the art, to provide adequate precursor to the process chamber, Doing so prevents initial oversaturation of the process chamber.

Regarding claim 8, Ding and Chen disclose the pulse gas delivery system (Ding, p. 2, col. 2, ¶ 1, “pulse gas generators”) adjusts the flow setpoint over time during the pulse duration period until the pulse duration period is complete (p. 2, col. 2, ¶ 1, Ding’s “Pulse MFC uses this feedback information to adjust the flow output during the delivery such that the total mole amount of gas in a pulse will meet the mole amount setpoint”).


Regarding claim 9, Ding and Chen disclose the pulse gas delivery system (Ding, p. 2, col. 2, ¶ 1, “pulse gas generators”) maintains a constant pulse duration (p. 2, col. 2, ¶ 2, Ding configures the Pulse MFC for certain pulse on periods) while adjusting the flow setpoint (p.3, col. 1, ¶ 1, Ding adjust flow set point during the pulse to adjust gas mole amount).

Regarding claim 10, Ding and Chen, as disclosed in claim 1, fail to explicitly disclose the type of gas concentration sensor system.
However, Chen further teaches the gas concentration measurement system (130, 140) comprises an ultrasound sensor (¶ 0021, Chen’s sensor is an ultrasound sensor or Fourier-transform infrared spectroscopy sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s scheme of using ultrasound sensor into Ding’s pulse MFC to control a mole amount of gas delivered since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable way of determining concentration.

Regarding claim 11, Ding and Chen disclose, in Chen’s figures 1 and 3-4, the gas concentration measurement system (Chen (130, 140)) is arranged in series between a source of the gas mixture (Chen (120)) and the pulse gas delivery system (Ding, p. 2, col. 2, ¶ 1, “pulse gas generators”), to receive the gas mixture (Chen (132)) from a source (Chen (120)) and to provide the gas mixture to the pulse gas delivery system (Ding, p. 2, col. 2, ¶ 1, “pulse gas generators”).


Regarding claim 13, Ding and Chen disclose, the process chamber (Ding, p. 1 col. 1, ¶ 3, “gases are delivered as pulses to the process chamber”) to which the pulse gas delivery system (Ding, p. 2, col. 2, ¶ 1, “pulse gas generators”) is configured to deliver the process gas is one of: a Through Silicon Via (TSV) process (Ding, p. 1, col. 1, ¶ 3, “the Bosch process which can lower TSV process cost”).

Regarding claim 17, Ding discloses a method of controlling a pulse gas delivery system (ABSTRACT, “mole based delivery method” of Pulse MFCs), the method comprising: measuring a concentration of a process gas in a gas mixture using a gas concentration measurement system (p. 2, col. 2, ¶ 1, examiner notes Ding’s Pulse MFC monitors and controls the mole amount of gas during delivery, the examiner construes Ding’s MFC that monitors the mole amount of gas as evidence of Ding’s gas measurement system); with the pulse gas delivery system (p. 2, col. 2, ¶ 1, “pulse gas generators”), receiving the measured mole amount of the process gas in the gas mixture (p. 2, col. 2, ¶ 1, examiner construes Ding’s Pulse MFC using feedback of monitored gas as evidence of receiving  measured mole amounts), the pulse gas delivery system (see previous comment) including a sensor to sense f-3-3512117.v1ffflow of the gas mixture (p. 2, col. 2, ¶ 1, Ding’s gas flow rate is measured by the flow sensor inside the Pulse MFC) and a control valve (p. 1, col. 2, ¶ 3, examiner notes both conventional and pulse MFCs regulate gas flow using valves) to regulate flow of the gas mixture to a flow setpoint during a pulse duration period (p. 2, col. 2, ¶ 1, Ding’s “Pulse MFC uses this feedback information to adjust the flow output during the delivery such that the total mole amount of gas in a pulse will meet the mole amount setpoint”); and adjusting the flow setpoint, during the pulse duration period (p. 3, col. 1, ¶ 1, Ding’s “Pulse MFC will determine and adjust flow set point during the pulse gas delivery period with the precise gas mole amount”), based on a changed measured mole amount during the pulse duration period to control an amount of gas mixture delivered in a pulse of gas flow by the pulse gas delivery system (see previous comment regarding regulating flow to a flow setpoint), based on the measured mole amount of the process gas, to control a mole amount of the process gas delivered to a process chamber during the pulse duration period (see previous comment regarding adjusting flow setpoint during the pulse).
Ding fails to disclose a gas concentration measurement system measures concentration of process gas in a gas mixture to control the amount of gas mixture delivered in a pulse.
Chen teaches, in figures 1 and 3-4, a gas concentration measurement system (130, 140) configured to measure a concentration ((130) ¶ 0029, examiner notes Chen’s sensor measures the concentration of the precursor gas) of a process gas (131) in a gas mixture (132), the pulse gas delivery system (120, 130, 140, 155) receiving the measured concentration of the process gas in the gas mixture (¶ 0037, Chen’s controller reads the concentration of precursor in the process gas), measured by the gas concentration measurement system (130, 140) and based on the measured concentration during the pulse duration period to control an amount of gas mixture delivered (¶ 0054, Chen controls the length of a pulse based on an amount measured by the gas concentration sensor to provide an adequate amount of gas) in a pulse of gas flow (¶ 0052, Chen’s PLC “pulses process gas 132 into a flow of carrier gas”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s scheme of measuring concentration of a constituent gas flowing through a pulse MFC as a variable used in the control of Ding’s pulse MFC method to control a mole amount of gas delivered. Doing increases versatility and ease of use of the system by integrating tolerance of varying concentrations of input gasses.
Regarding claim 20, Ding and Chen fail to disclose setting an initial target flow setpoint of the gas mixture in inverse proportion to the received concentration of the process gas.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an initial target flow setpoint of the gas mixture in inverse proportion to the received concentration of the process gas, since discovering the optimum value of a result effective variable involves only routine skill in the art, to provide adequate precursor to the process chamber, Doing so prevents initial oversaturation of the process chamber.

Regarding claim 24, Ding and Chen disclose adjusting the flow setpoint over time during the pulse duration period until the pulse duration period is complete (p. 2, col. 2, ¶ 1, Ding’s “Pulse MFC uses this feedback information to adjust the flow output during the delivery such that the total mole amount of gas in a pulse will meet the mole amount setpoint”).

Regarding claim 25, Ding and Chen disclose maintaining a constant pulse duration (p. 2, col. 2, ¶ 2, Ding configures the Pulse MFC for certain pulse on periods) while adjusting the flow setpoint (p.3, col. 1, ¶ 1, Ding adjust flow set point during the pulse to adjust gas mole amount).

Regarding claim 26, Ding and Chen fail to explicitly disclose the type of gas concentration sensor system.
However, Chen further teaches measuring the concentration of the process gas in the gas mixture using an ultrasound sensor (¶ 0021, Chen’s sensor is an ultrasound sensor or Fourier-transform infrared spectroscopy sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s scheme of using ultrasound sensor into Ding’s pulse MFC method to control a mole amount of gas delivered since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable way of determining concentration.

Regarding claim 27, Ding and Chen disclose using the pulse gas delivery system (Ding, p. 2, col. 2, ¶ 1, “pulse gas generators”) to deliver the process gas to one of a Through Silicon Via (TSV) process (Ding, p. 1, col. 1, ¶ 3, “the Bosch process which can lower TSV process cost”).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (Pulse Gas Delivery Mass Flow Controllers For TSV, 2016; “Ding”) and Chen (US 20050095859; “Chen”), as applied to claim 1, in view of Spartz (WO 2007008438; “Spartz”).

Regarding claim 12, Ding and Chen disclose in Chen’s figure 4, the gas concentration measurement system (130, 140) is arranged between a source of the gas mixture (120) and the pulse gas delivery system (Ding, p. 2, col. 2, ¶ 1, “pulse gas generators”).
Ding and Chen fail to disclose the gas concentration measurement system receives sample gas from a sample line from a source of the pulse MFC.
Spartz teaches, in figures 1-2, the gas concentration measurement system (200) is arranged to receive a sample of the gas mixture (¶ 027, “precursor gas”) from a sample line (not enumerated, see figures 1-2) that samples a gas flow of the gas mixture (¶ 027, “precursor gas”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Spartz’s scheme of sampling a gas flow through a sample tube in place of Ding and Chen’s scheme of sampling a gas flow with an inline sensor as a simple substitution of known techniques Doing so provides predictable results.

Allowable Subject Matter
Claims 31 - 34 are allowed.

Regarding claim 31, although Ding and Chen teach a pulse gas delivery mass flow controller that monitors and controls the mole amount of gas during delivery and has a pulse gas generator with a flow sensor inside the Pulse MFC, gas concentration sensor and control valve, where the Pulse MFC determines and adjusts the flow set point during the pulse gas delivery period to control a precise gas mole amount of process gas delivered during a pulse and where the initial flow setpoint is inversely related to the concentration of the process gas; Ding and Chen do not teach applicant’s system with an initial flow setpoint proportional to a mole delivery rate divided by the pulse length and process gas concentration. Furthermore, no other prior art can be found to motivate or teach applicant’s pulse gas control system including the pulse gas delivery system sets an initial target flow setpoint of the gas mixture in inverse proportion to the received concentration of the process gas; and wherein the pulse gas delivery system sets the initial target flow setpoint in proportion to a process gas mole delivery per pulse setpoint divided by a product of a pulse duration period multiplied by the received concentration of the process gas, in combination with the remaining limitations of the claim.
Regarding claim 32, although Ding and Chen teach a pulse gas delivery mass flow controller that monitors and controls the mole amount of gas during delivery and has a pulse gas generator with a flow sensor inside the Pulse MFC, gas concentration sensor and control valve, where the Pulse MFC determines and adjusts the flow setpoint during the pulse gas delivery period to control a precise gas mole amount of process gas delivered during a pulse; Ding and Chen do not teach applicant’s system of adjusting the flow setpoint according the a pulse duration time remaining and a current concentration of process gas. Furthermore, no other prior art can be found to motivate or teach applicant’s pulse gas control system including the pulse gas delivery system is configured to adjust a flow setpoint of the gas mixture during the pulse; and wherein the pulse gas delivery system adjusts the flow setpoint, during a pulse duration period, based on a changed measurement of the process gas concentration during the pulse duration period, based on a relationship:  
    PNG
    media_image1.png
    48
    250
    media_image1.png
    Greyscale
 where Qsp(t) is the flow setpoint, k is a mole to flow unit conversion constant, Msp is a process gas mole delivery per pulse setpoint, Qm(t) is a measured flow rate of the pulse gas delivery system, C(t) is the received process gas concentration, At is the pulse duration period, t is a current time, and to is an initial time of the pulse duration period., in combination with the remaining limitations of the claim.

Regarding claim 33, although Ding and Chen teach a method of controlling a pulse gas delivery mass flow controller that monitors and controls the mole amount of gas during delivery and has a pulse gas generator with a flow sensor inside the Pulse MFC, gas concentration sensor and control valve, where the Pulse MFC determines and adjusts the flow set point during the pulse gas delivery period to control a precise gas mole amount of process gas delivered during a pulse and where the initial flow setpoint is inversely related to the concentration of the process gas; Ding and Chen do not teach applicant’s method of setting an initial flow setpoint proportional to a mole delivery rate divided by the pulse length and process gas concentration. Furthermore, no other prior art can be found to motivate or teach applicant’s method including the setting of the initial target flow setpoint being in proportion to a process gas mole delivery per pulse setpoint divided by a product of a pulse duration period multiplied by the received concentration of the process gas, in combination with the remaining limitations of the claim.

Regarding claim 34, although Ding and Chen teach a method of controlling a pulse gas delivery mass flow controller that monitors and controls the mole amount of gas during delivery and has a pulse gas generator with a flow sensor inside the Pulse MFC, gas concentration sensor and control valve, where the Pulse MFC determines and adjusts the flow set point during the pulse gas delivery period to control a precise gas mole amount of process gas delivered during a pulse; Ding and Chen do not teach applicant’s method of adjusting the flow setpoint according the a pulse duration time remaining and a current concentration of process gas. Furthermore, no other prior art can be found to motivate or teach applicant’s method including adjusting the flow setpoint comprising adjusting the flow setpoint, during a pulse duration period, based on a changed measurement of the process gas concentration during the pulse duration period based on a relationship:  
    PNG
    media_image2.png
    48
    250
    media_image2.png
    Greyscale
 where Qsp(t) is the flow setpoint, k is a mole to flow unit conversion constant, Msp is a process gas mole delivery per pulse setpoint, Qm(t) is a measured flow rate of the pulse gas delivery system, C(t) is the received process gas concentration, At is the pulse duration period, t is a current time, and to is an initial time of the pulse duration period, in combination with the remaining limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856